ACCEPTED
                                                                               06-15-00117-CR
                                                                    SIXTH COURT OF APPEALS
                                                                          TEXARKANA, TEXAS
                                                                         11/19/2015 3:17:03 PM
                                                                              DEBBIE AUTREY
                                                                                        CLERK




                     NO. 06-15-00117-CR
                                                            FILED IN
                                                     6th COURT OF APPEALS
                                                       TEXARKANA, TEXAS
                                                     11/19/2015 3:17:03 PM
                         IN THE
                                                          DEBBIE AUTREY
                    COURT OF APPEALS                          Clerk
                        FOR THE
                SIXTH APPELLATE DISTRICT
                           OF
                         TEXAS
                     AT TEXARKANA


                  JOSEPH LEO STREHL, III,
                       APPELLANT

                              vs.
                   THE STATE OF TEXAS,

Appeal from the 4th Judicial District Court of Rusk County, Texas
                   Trial Cause No. CR15-075


                        BRIEF FOR
                   THE STATE OF TEXAS


                                          Modesto E. Rosales
                                          Asst. District Attorney
                                          115 N. Main, Suite 302
                                          Henderson, Texas 75652
                                          P: 903-657-2265
                                          F: 903-657-0329
                                          mrosales@co.rusk.tx.us
                                          SBN: 24076840
                                          Attorney for the State
                             NO. 06-15-00117-CR



                          JOSEPH LEO STREHL, III

                                    Appellant

                                      vs
                           THE STATE OF TEXAS



                  IDENTITY OF PARTIES AND COUNSEL

                         Pursuant to T.R.A.P. 38.l(a)



Appellant:        JOSEPH LEO STREHL, III        JOE F GURNEY -TDCJ
                  Inmate# 02012399              Palestine, TX 75803

Appellant's       JEFF SANDERS                  120 S Broadway Ave
Trial Counsel     Attmney at Law                Tyler, TX 75702

State's           ZACK WAVRUSA                   115 N. Main, Suite 302
Trial Counsel     Asst. County/District Attorney Henderson, TX 75652

Trial Judge       HON. CLAY GOSSETT             115 N. Main, Suite 303
                  Presiding Judge               Henderson, TX 75652

Appellant's       JEFF SANDERS                  120 S Broadway Ave
Appellate Counsel Attorney at Law               Tyler, TX 75702

State's Counsel   MODESTO E. ROSALES            115 N. Main, Suite 302
                  Asst. District Attorney       Henderson, TX 75652
                                         TABLE OF CONTENTS

IDENTITIES OF PARTIES AND COUNSEL .......................................... .i

TABLE OF CONTENTS .......................................................................... ii

INDEX OF AUTHORITIES .................................................................... iii

STATEMENT OF THE CASE .............................................................. 1-2

ISSUES PRESENTED ............................................................................... 2

         1. Whether there was sufficient legal evidence for the trial court to admit
            into evidence Appellant's prior conviction of the offense of Driving
            While Intoxicated, State's Exhibit Six, for jurisdictional purposes.

         2. Whether Appellant properly preserved, for appeal, his objection to the
            introduction into evidence testimony regarding Appellant's traffic stop.

         3. If properly preserved, whether the comi abused its discretion.


STATEMENT OF THE FACTS ............................................................ 2-4

SUMMARY OF THE ARGUMENT .................................................... .4-5

ARGUMENT AND AUTHORITIES .................................................. 5-15

         ISSUE ONE .................................................................................. 5-9

         ISSUE TW0 ............................................................................. 10-12

         ISSUE THREE ......................................................................... 12-15

CONCLUSION ........................................................................................ 15

PRAYER .................................................................................................. 15

CERTIFICATE OF SERVICE ................................................................. 16

CERTIFICATE OF COMPLIANCE ...................................................... 16




                                                                                                               ii
                                     INDEX OF AUTHORITIES

CASES                                                                                        PAGE

Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010) ......................... 6

Brother v. State, 85 S.W.3d 377 (Tex. App.-Fort Worth 2002) ............ 13

Davis v. State, 947 S.W.2d 240 (Tex. Crim. App. 1997) ......................... 13

Flowers v. State, 220 S.W.3d 919 (Tex. Crim. App. 2007) ................... 5-8

Garcia v. State, 43 S.W.3d 527 (Tex. Crim. App. 2001) ......................... 13

Garza v. State, 126 S.W.3d 79 (Tex. Crim. App. 2004) .......................... 12

Grotti v. State, 273 S.W.3d 273 (Tex. Crim. App. 2008) .......................... 7

Hooper v. State, 214 S.W.3d 9 (Tex. Crim. App. 2007) ........................ 7, 9

Jackson v. Virginia, 443 U.S. 307 (1979) .......................................... 6, 7, 9

James v. State, 102 S.W.3d 162 (Tex. App.- Fort Worth 2003) ........... 14

Lagrone v. State, 942 S.W.2d 602 (Tex. Crim. App. 1997) ................... 10

Moraguez v. State, 701 S.W.2d 902 (Tex. Crim. App. 1986) .................. 10

Pipkin v. State, 114 S.W.3d 649 (Tex. App.-Fort Worth 2003) ............ 14

Richard v. State, 2013 Tex. App. LEXIS 15119, *1 (Tex. App.-Texarkana Dec.
17, 2013) ..................................................................................................... 9

State v. Sailo, 910 S.W.2d 184 (Tex. App.-Fort Worth 1995) .............. 13

Terry v. Ohio, 392 U.S. 1(1968) ............................................................... 13

Thomas v. State, 884 S.W.2d 215 (Tex. App.-El Paso 1994) ......... 11, 12

Timberlake v. State, 711 S.W.2d 50 (Tex. Crim. App. 1986) .................... 5

United States v. Sokolow, 490 U.S. 1(1989) ............................................ 13

Vessels v. State, 432 S.W.2d 108 (Tex. Crim. App. 1968) ........................ 6

                                                                                                                    iii
Villarreal v. State, 286 S.W.3d 321 (Tex. Crim. App. 2009) .................... 7

Woods v. State, 956 S.W.2d 33 (Tex. Crim. App. 1997) ........................ 13

STATUTES                                                                                       PAGE

TEX. Evrn. R. 103 ..................................................................................... 1O

TEX. PENAL CODE§ 49.09(b) ................................................................. 5

TEX. R. APP. P. RULE 33 ....................................................................... 10




                                                                                                             iv
                                  NO. 06-15-00117-CR

                                  IN THE
                             COURT OF APPEALS
                                 FOR THE
                         SIXTH APPELLATE DISTRICT
                                    OF
                                  TEXAS
                              AT TEXARIZANA

                           JOSEPH LEO STREHL, III,
                                APPELLANT

                                           vs.
                                THE STATE OF TEXAS,



        Appeal from the   4th   Judicial District Court of Rusk County, Texas
                                Trial Cause No. CR15-075

                                     BRIEF FOR
                                THE STATE OF TEXAS



      TO THE HONORABLE SIXTH COURT OF APPEALS -TEXARIZANA:

      The State of Texas, Appellee, files this Brief in response to the Brief for

Appellant filed by Joseph Leo Strehl, III, and shows the Court the following:

                        STATEMENT OF THE CASE
      The Appellant, Joseph Leo Strehl, III, was charged by indictment with the

offense of DWI 3rd or more, a third degree felony. RR. Vol. 3, P. 10-11. On June


                                                                                1
16, 2015 a jury of twelve properly qualified jurors found the Appellant, Joseph Leo

Strehl, III, guilty of the offense of DWI third or more, a third degree felony. R.R.

Vol. 3, P. 139.    After receiving the proper charge and hearing punishment

evidence, the jury returned to the court a verdict with a sentence of eighteen (18)

years confinement in the Institutional Division of the Texas Department of

Criminal Justice and a $7,000 fine after finding the allegations of the State's

Brooks notice to be true. R.R. Vol. 4, PP. 25-26. The present appeal followed.

                               ISSUES PRESENTED

      1. Whether there was sufficient legal evidence for the jury to consider

         Appellant's prior conviction of the offense of Driving While Intoxicated,

         State's Exhibit Six, for jurisdictional purposes.

      2. Whether Appellant properly preserved, for appeal, his objection to the

         introduction into evidence testimony regarding Appellant's traffic stop.

      3. If properly preserved, whether the Court abused its discretion in denying

         Appellant's motion.

                        STATEMENT OF THE FACTS

      On the morning of August 25, 2014, truck driver Scott Lake was at the

Henderson Depot getting fuel when he noticed a man who smelled of alcohol

asking how to get to Lowe's Home Improvement Store (Lowe's). RR. Vol. 3 PP.

17-18. Mr. Lake testified that he gave the man directions and then observed the


                                                                                    2
man enter his vehicle and then perform an unnecessary, unsafe tum-around in the

middle of the highway.      RR. Vol. 3 PP. 18-19.     Mr. Lake called the police,

identifying himself, and described a man who reeked of alcohol driving a white

Peterbilt truck with the letters "SAT Trucking" on the door with a flatbed hauling

concrete headed toward Lowe's. RR. Vol. 5. P. 2, State's Exhibit 1; RR. Vol. 3,

P.21.

        On August 25, 2014, Henderson Police Officer Josiah Lemelin responded to

a call from dispatch about a possible drunk driver in a white Peterbilt truck

traveling towards Lowe's. RR. Vol. 3, P. 29. Officer Lemelin testified that he

located the vehicle that the caller had described to the dispatcher. Id. Officer

Lemelin observed two trucks in that area; he checked both vehicles and determined

the tiuck heading north was not a Peterbilt.     RR. Vol. 3, P. 55. Once officer

Lemelin identified Appellant's vehicle he also observed it weave in the lane

headed in the direction of Lowe's. RR. Vol. 3, P. 29-30, 56.       After the white

Peterbilt pulled over in the Lowe's parking lot, Officer Lemelin identified

Appellant as the driver and performed the standardized field sobriety tests, which

Appellant failed. RR. Vol. 3, PP. 31-5. Appellant was then aiTested for DWI. Id.

        At trial, the State introduced two certified prior convictions from Johnson

County, Texas. RR. Vol. 3, PP. 104-8; RR Vol. 5, State's Exhibits 5-6. Retired

Rusk County DA's Investigator William Brown testified as a fingerprint expert in


                                                                                  3
relation to the finger prints found on the judgment of conviction on State's Exhibit

5 styled The State of Texas v. Joseph Leo Strehl, III in the County Court at Law

No. 2 of Johnson County. RR. Vol. 3, PP. 100-06. Investigator Brown concluded

that the fingerprints on State's Exhibit 5 matched the finger print on the Tens Card

that investigator Brown took of Appellant. RR. Vol 3, P. 106; see also State's

Exhibit 4. The State then admitted State's Exhibit 6; a judgment of conviction for

a felony grade offense of DWI styled "The State of Texas v. Joseph Leo Strehl,

III" in the 18th Judicial District Court of Johnson County, Texas. RR. Vol. 3 P.
109; State's Exhibit 6.

                          SUMMARY OF THE ARGUMENT

      The State proved (and Appellant does not refute) that State's Exhibit 5

contains the judgment of conviction of Appellant, Joseph Leo Strehl, III, for the

misdemeanor offense of DWI from Johnson County, Texas. Based on Appellant's

unique name and similar type offense occuffing in the same county, a jury could

reasonably infer that the Joseph Leo Strehl, III named in State's Exhibit 6 and

Appellant are one in the same.

      Appellant argues that Court committed reversible error by denying his

motion to suppress evidence of Appellant's traffic stop. However, Appellant first

moves to suppress evidence, before the Court, after the jury heard testimony of the




                                                                                  4
traffic stop and without objecting to same. Therefore, Appellant cannot now raise

that issue on appeal.

       Assuming arguendo that Appellant has preserved the second point of error,

the trial court did not abuse its discretion as the police officer had enough facts

given the totality of the circumstances to initiate a traffic stop.

                        ARGUMENT AND AUTHORITIES

                                            I.
  THE JURY COULD REASONABLY INFER THAT THE JOSPEH LEO
     STREHL, III NAMED IN THE JUDGMENT OF CONVICTION
 INTRODUCED AS STATE'S EXHIBIT 6 WAS THE SAME JOSEPH LEO
                    STREHL, III AT TRIAL.

Applicable Law

       A person commits the offense of Driving While Intoxicated 3rd or more if

the person is operating a motor vehicle in a public place while intoxicated and the

Defendant has twice been convicted of the offense of DWI. TEX. PENAL CODE §

49.09(b ).

       To establish that a defendant has a prior conviction, the State must prove

beyond a reasonable doubt that (1) a prior conviction exists and (2) the defendant

is linked to that conviction. Flowers v. State, 220 S.W.3d 919, 921 (Tex.Crim.

App. 2007); see also Timberlake v. State, 711 S.W.2d 50, 52 (Tex. Crim. App.

1986) (" [T]he facts of each case must contain reliable evidence showing that the

defendant had been previously convicted of the offense for which evidence is


                                                                                 5
offered."). These two elements may be shown by certified copies of a judgment

and a sentence. See Vessels v. State, 432 S.W.2d 108, 117 (Tex. Crim. App. 1968).

There is no required mode of proof; the State may prove a prior conviction in a

number of different ways. Flowers, 220 S.W.3d at 921-22 ("Just as there is more

than one way to skin a cat, there is more than one way to prove a prior

conviction."). In proving the elements, the State may use "[a]ny type of evidence,

documentary or testimonial." Id. at 922; see Human v. State, 749 S.W.2d 832, 836

(Tex. Crim. App. 1988). The factfinder looks at the totality of the evidence to

determine whether there was a previous conviction and whether the defendant was

the person convicted. Flowers, 220 S.W.3d at 923.

      In evaluating the legal sufficiency of the evidence, the reviewing court must

look at all the evidence in the light most favorable to the jury's verdict to

determine whether any rational jury could have found the essential elements of the

charged offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912

(Tex. Crim. App. 20lO)(citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

Viewing the evidence "in the light most favorable to the verdict" under a legal-

sufficiency standard means that the reviewing court is required to defer to the

jury's credibility and weight determinations because the jury is the sole judge of

the witnesses' credibility and the weight to be given to their testimony. Jackson,
443 U.S. at 319. Additionally, the reviewing court must defer to the responsibility


                                                                                  6
of the jury to "fairly resolve conflicts in testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts." Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007)(citingJackson, 443 U.S. at 318-19).

      When applying this analysis, the appellate comi uses a "hypothetically

correct" jury charge to evaluate the sufficiency of the evidence. Grotti v. State,

273 S.W.3d 273 (Tex. Crim. App. 2008). The hypothetically correct jury charge

sets out the law, is authorized by the indictment, does not unnecessarily increase

the State's burden of proof or unnecessarily restricts the State's theories of

liability, and adequately describes the paiiicular offense for which the defendant

was tried. Villarreal v. State, 286 S.W.3d 321 (Tex. Crim. App. 2009).

Analysis of the Law as Applied to the Facts Presented

      It is undisputed and the State proved through expeii testimony that the

thumbprint on the judgment of conviction in State's Exhibit 5 belonged to

Appellant Joseph Leo Strehl, III. State's Exhibit 5 shows that Joseph Leo Strehl,

III was convicted of a DWI in Johnson County, Texas. State's Exhibit 6 is a

judgment of conviction of Joseph Leo Strehl, III in Johnson County for the offense

of felony DWI.

      In Flowers, the State used a Dallas County computer printout of Flowers's

conviction record to establish that Flowers had a prior DWI conviction. Flowers,
220 S.W.3d at 923.     The printout was corroborated by Flowers's Texas DPS


                                                                                  7
driver's license record. Id. at 921. Flowers challenged the use of the printout,

stating that, because it was not a certified copy of a final judgment, the State could

not prove that it referred to him. The court disagreed and stated that Texas law

does not require that the existence of a prior conviction be proven in any specific

manner. Id. at 922. The court stated, "Just as there is more than one way to skin a

cat, there is more than one way to prove a prior conviction." Id.

       Like the evidence in Flowers that the Jurors had to put together like a jigsaw

puzzle, jurors in this case had several pieces of information in evidence to put

together. First, Appellant's name is particularly unique. This was not a John

Smith, a Joseph Strehl, or even a Joseph Leo Strehl; this was Joseph Leo Strehl,

III.   Joseph Leo Strehl, III was the named Defendant in both judgments of

conviction in State's Exhibit 5 and 6 with no variation in spelling.

       Next, the State's expert took fingerprints of Appellant and compared it to the

thumbprints found on the judgment of conviction in State's Exhibit 5 and

concluded Appellant was one in the same. The judgment in State's Exhibit 5 is a

conviction for the offense of DWI from Johnson County, Texas. The jury then

considered State's Exhibit 6, a judgment of conviction for felony DWI of Joseph

Leo Strehl, III from Johnson County, Texas.         The jury put all of these facts

together and concluded that Appellant was the same person.




                                                                                    8
      This Court upheld a conviction based on similar circumstances in Richard v.

State, 2013 Tex. App. LEXIS 15119, *16, 2013 WL 6669388 (Tex. App.

Texarkana Dec. 17, 2013):

      To establish the second enhancement allegation, the State introduced a
      Louisiana pen packet ·containing a 1978 judgment for burglary of a
      building, committed in Jefferson Parish, against "Johnny R. Richard."
      The judgment recites that Richard provided his date of birth as "12-
      14-56." Given that this offense was committed in the same parish as
      the 1981 conviction by a person with the same date of birth and same
      first name, middle initial, and last name as Richard's, it would be
      unlikely that this offense was committed by someone else.

Again, given that State's Exhibit 6 in this case recites that offense was committed

in the same county as the earlier conviction by a person with the same first name,

middle name, last name, and suffix (III), it would be unlikely that this offense was

committed by someone else. These are the kinds of pieces of the jigsaw puzzle we

entrust the jurors to weigh and determine.

      The Appellant in this case is asking this Court to invade the province of the

Jury. But it is incumbent upon this Court to defer to the responsibility of the jury

"to weigh the evidence, and to draw reasonable inferences from basic facts to

ultimate facts" and uphold the jury's decision. Hooper v. State, 214 S.W.3d 9, 13

(Tex. Crim. App. 2007)(citingJackson, 443 U.S. at 318-19).




                                                                                   9
                                           II.

  APPELLANT HAS NOT PROPERLY PRESERVED HIS MOTION TO
 SUPRESS AS HE FIRST MOVES TO SUPPRESS EVIDENCE, BEFORE
   THE COURT, AFTER THE JURY HEARD TESTIMONY OF THE
TRAFFIC STOP AND WITHOUT OBJECTING TO SAME. THEREFORE,
   APPELLANT FAILED TO PROPERLY PRESERVE ANY ERROR

Applicable Law

      "A party may claim error in a ruling to admit or exclude evidence only if the

error affects a substantial right of the party and: ( 1) if the ruling admits evidence, a

party, on the record: (A) timely objects or moves to strike; and (B) states the

specific ground ...." TEX. EVID. R. 103 (emphasis added); see TEX. R. APP. P.

RULE 33. An objection is timely when made as soon as the ground for objection

becomes apparent. Lagrone v. State, 942 S.W.2d 602, 618, (Tex. Crim. App.

1997) cert. denied, 522 U.S. 917, 139 L. Ed. 2d 235, 118 S. Ct. 305 (1997). "If a

defendant fails to object until after an objectionable question has been asked and

answered, and he can show no legitimate reason to justify the delay, his objection

is untimely and error is waived." Id. Further, a defendant who states he has no

objection to the admission of evidence sought to be suppressed has waived any

complaint over the admission. Moraguez v. State, 701 S.W.2d 902, 904 (Tex.

Crim. App. 1986).

Analysis of the Law as Applied to the Facts Presented




                                                                                      10
      Appellant complains about evidence related to the traffic stop for the first

time after the officer was direct-examined by the State and cross-examined by

Appellant. RR. Vol. 3, PP. 27-81. By that time, the jury had been presented with

testimony from the independent fact witness, testimony from the officer initiating

the traffic stop, and the video from the officer's patrol unit. At no time during the

officer's testimony did Appellant object to the introduction of any evidence or

conduct a hearing outside the presence of the jury to suppress any evidence.

      The procedural history in this case is substantially similar to the procedural

history in Thomas v. State, 884 S.W.2d 215 (Tex. App.-El Paso 1994 pet. ref d).

In Thomas, Appellant appealed from a conviction for possession of cocaine for

which he was sentenced to 25 years in prison. Id. at 216. Appellant in Thomas

contended that the trial court erred in failing to suppress the fruits of an illegal

arrest and search of his person. Id. However, Appellant in Thomas "did not obtain

a hearing or ruling upon his motion to suppress before trial, and he agreed that the

motion to suppress could be carried over to trial and raised by objection at the

appropriate time." Id. The record in Thomas reflected that Appellant did not object

to any evidence until after two police officers testified, to the jury, extensively as

to the evidenced gathered. Id. The Court in Thomas found that Appellant "failed

to object at the earliest opportunity, and by so doing, waived error." Id. at 217

(internal citations omitted).


                                                                                    11
      In Garza v. State, 126 S.W.3d 79 (Tex. Crim. App. 2004), the Court of

Criminal Appeals carved out one specialized exception to this general rule. In

Garza, the trial Judge made specific comments prior to trial about his intention to

not take up the motion to suppress until the jury had heard the complained of

evidence; it essentially made the Appellant wait until after the complained about

evidence was presented to the jury before being able to object and move to

suppress the evidence. Id. at 83-85. The Court found that "the special instructions

by the judge were such that appellant preserved error by seeking a ruling after the

officers' and expe1i's testimony had been given." Id. The Comi in Garza made

clear that their holding was "not meant to apply in situations outside the special

circumstances of [that] case." Id.

      In this case, Appellant filed a motion to suppress and decided to carry it

through trial. RR. Vol. 3, P. 6. Like Appellant in Thomas, Appellant in this case

did not object to any evidence, testimonial or otherwise, or urge the motion to

suppress until after the jury heard the complained of evidence. And unlike the trial

judge in Garza, the judge in this case did not make any comments that would have

precluded Appellant from lodging objections at the earliest oppmiunity.

Therefore, the Appellant has waived any point of error on this issue.

                                        III.

ASSUMING ARGUENDO THAT APPELLANT PRESERVED ERROR ON
THE MOTION TO SUPPRESS, IT IS CLEAR THAT THE TRIAL COURT
                                                                                  12
  DID NOT ABUSE ITS DISCRETION AS THE POLICE OFFICER HAD
 ENOUGH FACTS GIVEN THE TOTALITY OF THE CIRCUMSTANCES
                TO INITIATE A TRAFFIC STOP.

Applicable Law

      A police officer can stop and briefly detain a person for investigative

purposes if the officer has a reasonable suspicion supported by articulable facts

that criminal activity "may be afoot," even if the officer lacks probable cause.

Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 1884, 20 L. Ed. 2d 889 (1968);

Brother v. State, 85 S.W.3d 377, 382 (Tex. App.-Fort Worth 2002, no pet.).

While reasonable suspicion is a less demanding standard than probable cause, the

Fourth Amendment requires at least a minimal level of objective justification for

making the stop. United States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 1585,

104 L. Ed. 2d 1 (1989). The justification for making the stop must amount to more

than a mere hunch or suspicion. Davis v. State, 947 S.W.2d 240, 244 (Tex. Crim.

App. 1997). Reasonable suspicion exists ifthe officer has specific articulable facts

that, when combined with rational inferences from those facts, would lead him to

reasonably suspect that a particular person has engaged in, or is or soon will be

engaging in, illegal conduct. Garcia v. State, 43 S.W.3d 527, 530 (Tex. Crim.

App. 2001).

      The reasonableness of a given detention will tmn on the totality of the

circumstances in that particular case. Woods v. State, 956 S.W.2d 33, 38 (Tex.


                                                                                  13
Crim. App. 1997); State v. Sailo, 910 S.W.2d 184, 188 (Tex. App.-Fmi Worth

1995, pet refd). The court's review is not limited to the violations officers list in

making the stop. See James v. State, 102 S.W.3d 162, 172 (Tex. App.-F01i

W01ih 2003). Rather, the test is whether the articulated facts about which the

officer testified would, in light of the officer's experience and personal knowledge,

together with inferences from those facts, warrant a reasonable person to believe

that a violation had occuned. Pipkin v. State, 114 S.W.3d 649, 653-54 (Tex.

App.-Fort Worth 2003, no pet.).

Analysis of the Law as Applied to the Facts Presented

      In Pipkin v. State, the officer testified that he was patrolling the area when

he received the call from dispatch advising him about an erratic driver on the

freeway. Id. at 653. The officer testified that dispatch relayed to him information

provided by a civilian. Id.      The officer then saw a dark blue Dodge Durango

identified by the civilian witness and initiated a traffic stop. See Id.

      Here, like the citizen-eyewitness in Pipkins, Scott Lake repmied to the 911

dispatcher a detailed description of appellant's vehicle, its location, as well as the

concerning driving behavior he witnessed. Lake also gave the 911 dispatcher his

name and testified at trial. Relying on the information Lake gave the dispatcher,

officer Lemelin was able to locate and identify Appellant's truck.         Following

Appellant's truck, Lemelin confi1med enough facts to reasonably conclude that the


                                                                                    14
information given by Lake and relayed to him by the 911 dispatcher was reliable.

Those facts, together with his own observations of Appellant's vehicle, provided

the officer with reasonable suspicion that Appellant was engaged in criminal

activity, i.e., driving while intoxicated.

                                    CONCLUSION

      Appellant, Joseph Leo Strehl, III was properly convicted of the offense of

DWI   3rd   or more. The Jury was able to use State's Exhibit 5 and 6 to fit the puzzle

pieces together to conclude that Appellant was twice before convicted of DWI.

            Appellant wishes to appeal a point of error that was not properly

preserved. Even if it had been properly preserved, there was no error in the judge

admitting the testimony and evidence of the traffic stop because the officer had

reasonable suspicion that Appellant was operating a motor vehicle while

intoxicated.

                                       PRAYER

      The State of Texas prays that the jury verdict in this case be affirmed. The

State prays that Appellant be denied the relief requested.




                                                                                     15
                                            Respectfully submitted,

                                           Isl Modesto E. Rosales
                                           Modesto E. Rosales
                                           Asst. District Attorney
                                           SBN: 24076840
                                           115 N. Main, Suite 302
                                           Henderson, TX 75652
                                           P: 903-657-2265
                                           F: 903-657-0329
                                           mrosales@co .rusk. tx. us
                                           ATTORNEY FOR THE STATE


                        CERTIFICATE OF SERVICE

     A copy of this brief was mailed to Jeff Sanders, Attmney at Law, 120 S
Broadway Ave., Tyler, TX 75702, on the 19th            day ofNovember, 2015.


                                           Isl Modesto E. Rosales
                                           Modesto E. Rosales




                     CERTIFICATE OF COMPLIANCE

      This brief complies with the requirements of Tex. R. App. P. 9.4 with
respect to the number of words. According to the word counter in Microsoft
Word, the total number of words in this document is ~4__,,_16_4______

                                           Isl Modesto E. Rosales
                                           Modesto E. Rosales




                                                                               16